DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/08/2022.
Claim 1 is amended.
Claims 18 is new.
Claims 1-18 are remaining in the application.
The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendment is sufficient to overcome all previous objections and rejections as presented in the Non Final Rejection mailed on 11/15/2021.
8.	In view of the foregoing, the remaining claims 1-18 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed swimming assistance apparatus comprising:
a body part made of a floatable material or having a hollow tube which floats on water;
a fitting hole having a hollow cylinder shape and defined through the body part to surround a first part of a user's lower body;
a cut part defined on at least one side of a wall of the fitting hole and having a slot receiving the first part of the user's lower body into the fitting hole; and
a depressed part defined on upper and lower sides of the body part,
wherein:
the fitting hole comprises a first fitting hole and a second fitting hole and the user can insert the right and left legs into the first and second fitting holes respectively,
the depressed part defined between the first fitting hole and the second fitting hole of the body part, having a predetermined depth such that a second part of the user's lower body is pressed toward or fixed on the depressed part, the second part comprising at least a portion of knees, thighs, or parts between the knees and thighs, and
when the user swims with the swimming assistance apparatus and when the first part of the user's lower body is inserted into the fitting hole, the user's lower body floats on water by buoyancy of the body part and underwater resistance is decreased by the depressed part.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/15/2022